                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA


RUSSELL KELLY                                                               CIVIL ACTION

VERSUS                                                                      NO. 18-11738

FEDERAL DEPOSIT INSURANCE CORPORATION                                       SECTION "L" (2)


                                    ORDER AND REASONS

         Before the Court is Defendant’s Motion to Stay Action Pending Exhaustion of

Administrative Remedies. R. Doc. 9. No opposition was filed. For the reasons that follow, the

motion is GRANTED.

   I.       BACKGROUND

         On August 14, 2014, Plaintiff Russell Kelly filed a “Petition for Damages, Predatory

Lending, and Racial Discrimination” against First NBC Bank in the Civil District Court for the

Parish of Orleans, seeking damages for alleged torts and misrepresentations by First NBC. On

September 3, 2014, the parties filed a joint motion to dismiss, and the matter was dismissed with

prejudice. Later, on April 28, 2017, First NBC was declared insolvent and the FDIC was appointed

as Receiver of First NBC, succeeding to all rights, titles, powers and privileges of First NBC.

         Although the matter was dismissed with prejudice, Plaintiff Russell Kelly filed a “Motion

to Enforce Settlement” on October 26, 2018 and an “Amended Motion to Enforce Settlement

Agreement, Change of Possession of Property Restraining Order and Transfer of Deed,” in which

he sought a temporary restraining order against First NBC, on November 9, 2018. R. Doc. 9-7.

The FDIC removed the action to this Court on November 29, 2018.

   II.      PRESENT MOTION
          The FDIC argues that Plaintiff must first exhaust his administrative remedies, and moves

the Court to stay this action for 180 days. Alternatively, the FDIC asks the Court to stay this action

for 90 days, as required by12 U.S.C. § 1821(d)(12)(B). Plaintiff has not submitted an opposition.

   III.      LAW AND ANALYSIS

          The Financial Institutions Reform, Recovery and Enforcement Act of 1989 (“FIRREA”)

establishes a claim administration and review procedure for claims asserted against an institution

in receivership. To allow the FDIC to “deal expeditiously with failed institutions,” “the creditors

of a failed institution may be required to present their claims to the Receiver for administrative

consideration before pursuing a judicial remedy.” Meliezer v. Resolution Tr. Co., 952 F.2d 879,

881 (5th Cir. 1992).

          Under FIRREA, the FDIC “must notify potential claimants of the bar date – that date after

which claims against the failed institution are prohibited.” Guidry v. Resolution Tr. Corp., 790 F.

Supp. 651, 652 (E.D. La. 1992). Claimants then have 90 days to present their claims against the

institution. Once the claim is presented, the FDIC has 180 days to consider the claim and notify

the claimant of its decision to allow or disallow the claim. 12 U.S.C. § 1821(d)(5)(A)(i). The

claimant may file or continue suit on the claim when it is notified of the FDIC’s determination or

when the 180-day administrative review period has expired. Although not stated in the text of

FIRREA itself, the Fifth Circuit has held that “the language of the statute and indicated

congressional intent make clear” that participation in the administrative review process is

mandatory. Id. at 882; see also Carney v. Resolution Tr. Corp., 19 F.3d 950, 955 (5th Cir. 1994)

(per curiam) (“We note initially that FIRREA makes participation in the administrative claim

review process mandatory, regardless of whether the claims were filed before or after the RTC

was appointed receiver of the failed institution”).
         Additionally, FIRREA provides that, after its appointment as receiver for a failed

institution, the FDIC may request a stay of 90 days “in any judicial action or proceeding to which

such institution becomes a party” and, upon such request, “the court shall grant such stay as to all

parties.” 12 U.S.C. § 1821(d)(12)(A)-(B). Here, the FDIC is entitled to a mandatory stay of this

action for 90 days. It requests, however, a stay of 180 days to allow all parties to exhaust the

mandatory administrative claims process. Courts in this district have, “in the interest of judicial

economy” and “[i]n order to effectuate the purpose of FIRREA,” granted a 180-day stay under

these circumstances. See, e.g., Brothers Petroleum, LLC v. Wagners Chef, LLC, 2017 WL

3730508, at *3 (E.D. La. Aug. 30, 2017) (“[T]he Court finds that this litigation should be stayed

until the FDIC completes its administrative review of Brothers Petroleum’s claims”); First NBC

Bank v. Levy Gardens Partners 2007, LP, 2017 WL 4475881, at *4 (E.D. La. Oct. 5, 2017) (“In

order to allow compliance with the mandatory review process under FIRREA, the Court, in its

discretion, will grant a stay of this case for a period of 180 days”); EMIII Holdings, LLC v. First

NBC Bank, 2017 WL 7370976, at *1 (E.D. La. Aug. 28, 2017) (granting a stay of 180 days “to

allow compliance with the mandatory review process under FIRREA”).

   IV.      CONCLUSION

         For these reasons, IT IS ORDERED that the FDIC’s motion to stay pending exhaustion

of administrative remedies, R. Doc. 9, is GRANTED.

         IT IS FURTHER ORDERED that this matter is STAYED and ADMINISTRATIVELY

CLOSED for a period of 180 days.



         New Orleans, Louisiana, this 7th day of March, 2019.
_________________________________
 UNITED STATES DISTRICT JUDGE
